Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146763(60)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  HEATHER LYNN HANNAY,
           Plaintiff-Appellee,
                                                                    SC: 146763
  v                                                                 COA: 307616
                                                                    Court of Claims: 09-000116-MZ
  DEPARTMENT OF TRANSPORTATION,
             Defendant-Appellant.
  ___________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing her brief on appeal is GRANTED. The brief submitted on January 22, 2014, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                January 27, 2014
                                                                               Clerk